Case 2:20-cv-10627-KM-ESK Document 12-1 Filed 10/02/20 Page 1 of 2 PageID: 92




Steven L. Penaro
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Telephone: (212) 210-9400
steve.penaro@alston.com

Counsel for Defendants

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


                                                 )
 MedWell LLC, a limited liability company        )
                                                 )
          Plaintiff,                             )
                                                 )
 v.                                              )
                                                 )   Case No. 2:20-cv-10627-KM-ESK
 CIGNA Corporation; CIGNA Health and             )
 Life Insurance Company; CIGNA                   )
 Healthcare of New Jersey, Inc.;                 )   Document Filed Electronically
 Connecticut General Life Insurance              )
 Company; John Does and Jane Does 1-20;          )   DECLARATION OF STEVEN L.
 and XYZ Corporations and ABC                    )   PENARO IN SUPPORT OF PRO HAC
 Partnerships 1-20,                              )   VICE APPLICATION
                                                 )
          Defendants.                            )


I, STEVEN L. PENARO, ESQ., hereby declare:

      1. I am an attorney with the firm of Alston & Bird LLP, in New York, NY. I am a member

         in good standing of the New Jersey Bar, having been admitted in 2009, and am also a

         member in good standing of the United States District Court for the District of New Jersey.

         Our firm represents Defendants Cigna Corporation, Cigna Health and Life Insurance

         Company, Cigna Healthcare of New Jersey, Inc., and Connecticut General Life Insurance

         Company (together, “Cigna” or “Defendants”), in the above-captioned matter. I am




LEGAL02/40039541v1
Case 2:20-cv-10627-KM-ESK Document 12-1 Filed 10/02/20 Page 2 of 2 PageID: 93




        making this declaration in support of the pro hac vice admission of Kelsey L. Kingsbery,

        Esq.

    2. I agree, pursuant to L. Civ. R. 101.1(c)(2), to make payments to the New Jersey Lawyers’

        Fund for Client Protection as provided by New Jersey Court Rule 1:28-2(a) and pay annual

        fees as provided by New Jersey Court Rule 1:20-1(b) on behalf of Counsel.

    3. As set forth in her Declaration, Ms. Kingsbery practices in the State of North Carolina and

        in the State of Illinois.

    4. Cigna has requested that Ms. Kingsbery be admitted pro hac vice in order to represent it in

        this matter.

    5. During a telephonic conference on September 14, 2020, Vafa Sarmasti, counsel for

        Plaintiff MedWell LLC, consented to the pro hac vice admission of Ms. Kingsbery.

    6. The proposed Order submitted herewith sets forth that all pleadings, briefs and papers filed

        with the Court will be signed by our law firm as attorneys of record, and we will be

        responsible for the conduct of this action and of counsel as set forth in L. Civ. R. 101.1(c).

    7. For the foregoing reasons, we respectfully request that the Court enter the proposed Order

        to admit pro hac vice Kelsey L. Kingsbery, Esq.

    8. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

        and correct.



Dated: October 2, 2020

                                               /s/ Steven L. Penaro

                                               Steven L. Penaro, Esq.




                                                  2
LEGAL02/40039541v1
